                 Case 20-12522-JTD             Doc 868         Filed 12/17/20      Page 1 of 12




                               UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                 Chapter 11

    MALLINCKRODT PLC, et al., 1                            Case No. 20-12522 (JTD)

                               Debtors.                    (Jointly Administered)

                                                           Objection Deadline January 6, 2021 at 4:00 p.m. (ET)

              FIRST MONTHLY APPLICATION OF ALIXPARTNERS, LLP,
                FINANCIAL ADVISOR TO THE CHAPTER 11 DEBTORS
               FOR ALLOWANCE OF COMPENSATION FOR SERVICES
         RENDERED AND FOR REIMBURSEMENT OF EXPENSES FOR THE PERIOD
            OCTOBER 12, 2020 THROUGH AND INCLUDING OCTOBER 31, 2020

    Name of Applicant:                                         AlixPartners, LLP

    Authorized to provide professional services to:            Mallinckrodt PLC, et al., the Chapter 11 Debtors

                                                               November 19, 2020 [Docket No. 560], Nunc Pro
    Date of retention:
                                                               Tunc to October 12, 2020
    Period for which compensation
                                                               October 12, 2020 through October 31, 2020
    and reimbursement is sought:
    Amount of compensation sought as actual,
                                                               $1,075,094.00 (80% of $1,343,867.50)
    reasonable and necessary:
    Amount of expense reimbursement sought as
                                                               $0.00
    actual, reasonable and necessary:
    Total compensation and expenses requested
                                                               $1,075,094.00
    during this Compensation Period:

This is a(n):     Monthly  Interim  Final application




1
   A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims and
noticing agent at http://restructuring.primeclerk.com/Mallinckrodt. The Debtors’ mailing address is 675 McDonnell Blvd.,
Hazelwood, Missouri 63042.

                                                           1
                Case 20-12522-JTD              Doc 868       Filed 12/17/20        Page 2 of 12




                                          ALIXPARTNERS, LLP

                         SUMMARY OF MONTHLY FEE APPLICATIONS


 Date Filed;      Period              Requested                        Paid              Certificate of    Amount
 Docket No.       Covered          Fees       Expenses          Fees          Expenses   No Objection     Outstanding
 12/17/2020      10/12/2020-
                               $1,343,867.50     $0.00                                                    $1,343,867.50
Docket #N/A      10/31/2020
           Total               $1,343,867.50     $0.00         $0.00           $0.00                      $1,343,867.50




                                                         2
             Case 20-12522-JTD      Doc 868         Filed 12/17/20   Page 3 of 12




                                   ALIXPARTNERS, LLP

            SUMMARY OF HOURS AND FEES BY PROFESSIONAL
       FOR THE PERIOD OCTOBER 12, 2020 THROUGH OCTOBER 31, 2020



  PROFESSIONAL                 TITLE                  RATE       HOURS              FEES
Randall S Eisenberg     Managing Director             $1,165         119.7    $     139,450.50
Scott Winn              Managing Director             $1,150          78.7           90,505.00
Marc J Brown            Managing Director             $1,025           1.8            1,845.00
Jim Horgan              Director                       $910           88.9           80,899.00
Chris A Taber           Director                       $910          138.7          126,217.00
Todd A Zoha             Director                       $910          114.5          104,195.00
Raymond Li              Director                       $840          116.9           98,196.00
Raymond J Adams         Director                       $800          128.5          102,800.00
Morris Alhale           Director                       $800          149.3          119,440.00
Joe A Vairo             Senior Vice President          $735          120.4           88,494.00
Alec Bear               Senior Vice President          $690          131.1           90,459.00
Helen Zhang             Senior Vice President          $690           39.0           26,910.00
Kaitlyn A Sundt         Senior Vice President          $510           14.9            7,599.00
Laurie C Verry          Senior Vice President          $510            0.8             408.00
Becca B Coleman         Vice President                 $515          158.7           81,730.50
George T Elliott        Vice President                 $515          121.9           62,778.50
Alex Weckenbrock        Vice President                 $515          135.1           69,576.50
Rahul Yenumula          Vice President                 $515           99.0           50,985.00




                                                3
           Case 20-12522-JTD        Doc 868       Filed 12/17/20   Page 4 of 12




  PROFESSIONAL                TITLE                 RATE       HOURS              FEES
Brooke F Filler        Vice President                $445              3.1          1,379.50
Total Professional Hours and Fees                                  1,761.0   $ 1,343,867.50
Less 50% Travel Fees                                                                        -
Subtotal                                                                     $ 1,343,867.50
Less 20% Holdback                                                                (268,773.50)
Invoice Total                                                                $ 1,075,094.00


                                                     Average Billing Rate    $        763.13




                                              4
         Case 20-12522-JTD           Doc 868       Filed 12/17/20   Page 5 of 12




                                   ALIXPARTNERS, LLP

          SUMMARY OF HOURS AND FEES BY MATTER CATEGORY
       FOR THE PERIOD OCTOBER 12, 2020 THROUGH OCTOBER 31, 2020


CODE                  MATTER CATEGORY                               HOURS          FEES
101     U.S. Trustee/Court Reporting Requirements                     120.7    $    90,883.00
102     Statements & Schedules                                        225.0        151,450.00
103     Cash Management/Cash Collateral                               388.7        267,458.00
104     Ad Hoc Committee Matters                                       32.4         30,813.50
106     Creditor Committee Matters                                     22.7         19,788.00
108     Business Operations                                           188.2        160,422.50
109     Vendor Management                                             153.5        111,729.50
112     Business Plan & Analysis                                      119.8         94,854.00
113     Plan of Reorganization and Disclosure Statement                58.3         47,019.00
114     Employee Matters                                               49.5         35,521.00
116     Preparation for Court Hearings/Motion for Relief              151.9        127,772.00
117     Adversary Proceedings/Contested Matters                       134.9        113,464.50
118     Retention Application & Disclosures                            26.8         15,973.00
121     Chapter 11 Process/Case Management                             64.9         52,290.50
122     Restructuring Strategy                                         23.7         24,429.00
                                                                    1,761.0    $ 1,343,867.50




                                               5
                   Case 20-12522-JTD           Doc 868         Filed 12/17/20      Page 6 of 12




                               UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                               Chapter 11

    MALLINCKRODT PLC, et al., 2                          Case No. 20-12522 (JTD)

                               Debtors.                  (Jointly Administered)

                                                         Objection Deadline January 6, 2021 at 4:00 p.m. (ET)

              FIRST MONTHLY APPLICATION OF ALIXPARTNERS, LLP,
      FINANCIAL ADVISOR FOR ALLOWANCE OF COMPENSATION FOR SERVICES
        RENDERED AND FOR REIMBURSEMENT OF EXPENSES FOR THE PERIOD
           OCTOBER 12, 2020 THROUGH AND INCLUDING OCTOBER 31, 2020

             AlixPartners, LLP (“AlixPartners”), financial advisor to Mallinckrodt PLC and its affiliates

(the “Debtors”), hereby submits its first monthly application (the “Application”) for allowance of

compensation and reimbursement of expenses for the period of October 12, 2020 through October 31,

2020 (the “Compensation Period”). By this Application, AlixPartners seeks payment of professional

fees of $1,075,094.00 (80% of $1,343,867.50). AlixPartners respectfully states as follows:

                                             Jurisdiction and Venue

             1.     The United States Bankruptcy Court for the Delaware (the “Court”) has jurisdiction

over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28

U.S.C. § 157(b)(2).




2
   A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims and
noticing agent at http://restructuring.primeclerk.com/Mallinckrodt. The Debtors’ mailing address is 675 McDonnell Blvd.,
Hazelwood, Missouri 63042.


                                                           6
              Case 20-12522-JTD        Doc 868       Filed 12/17/20   Page 7 of 12




        2.    Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.    The bases for relief requested herein are sections 330 and 331 of title 11 of the United

States Code (the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), Rule 2016-2 of the Local Bankruptcy Rules for the District of Delaware (the

“Local Bankruptcy Rules”), and the Administrative Order Establishing Procedures for Interim

Compensation and Reimbursement of Expenses of Professionals [Docket No. 448] (the “Interim

Compensation Order”).

                                             Background

        4.    On October 12, 2020, (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code, thereby commencing the above-captioned

Chapter 11 Cases (the "Chapter 11 Cases").

       5.     On October 27, 2020, the Office of the United States Trustee for the District of

Delaware (the “UST”) appointed the Official Committee of Unsecured Creditors (the “Committee”)

[Docket No. 306].

                                     AlixPartners Retention

       6.     On November 2, 2020, the Debtors’ filed its Application of Debtors for Entry of an

Order Authorizing the Employment And Retention Of AlixPartners, LLP As Financial Advisor For

the Debtors Nunc Pro Tunc to the Petition Date [Docket No. 371] (the “Retention Application”).

       7.     On November 19, 2020, the Bankruptcy Court entered the Order Authorizing the

Employment and Retention of AlixPartners, LLP as Financial Advisor for the Debtors Nunc Pro Tunc

to the Petition Date [Docket No. 560] (the “Retention Order”).




                                                 7
               Case 20-12522-JTD         Doc 868        Filed 12/17/20   Page 8 of 12




       8.        The Retention Order authorized AlixPartners to be compensated pursuant to the

procedures set forth in the Bankruptcy Code, the Bankruptcy Rules, the Local Rules and the Interim

Compensation Order.

       9.      The Interim Compensation Order provides that upon the expiration of the Objection

Deadline, a Professional may file a certificate of no objection (a “CNO”) with the Court with respect

to any fees and expenses not subject to objection. After a Professional files a CNO, the Debtors are

authorized and directed to pay the Professional 80% of the fees and 100% of the expenses requested

in the applicable Monthly Fee Statement that are not subject to an objection.

                                               Relief Requested

       10.     During the Compensation Period, AlixPartners has provided an aggregate of 1,761.0

hours for professional services, for a total amount of $1,343,867.50. After applying a 20% holdback

of fees, the total fees requested for this period is $1,075,094.00.

       11.     Detailed time descriptions of the services performed by each professional, organized

by discrete project by day and the aggregate hours is attached hereto as Exhibit A. Also included in

Exhibit A is a list of professionals providing services; arranged by project category, the aggregate

hours and professional fees expended by each professional, summarized by matter code.

                                       Summary of Services Provided

       12.    Summarized below is a description of the services provided by AlixPartners to the

Debtors during the Compensation Period in each service area. The primary focus of AlixPartners was

centered around the following areas:

       Matter Code 101: U.S. Trustee / Court Reporting Requirements
       • Designed and maintained schedule to track payments authorized under the various “first day” and
          “second day” orders
       • Assisted in preparation of reporting requirements for IDI and MOR
       • Reviewed and updated creditor matrix

                                                    8
        Case 20-12522-JTD          Doc 868        Filed 12/17/20    Page 9 of 12




 •   Participated in regular calls and meetings with the Debtors’ management in preparation of
     meeting reporting requirements

 Matter 102: Statements & Schedules
 • Began preparation of Statement of Financial Affairs and the Schedules of Assets and Liabilities
 • Reviewed and analyzed supporting documentation for Statement of Financial Affairs and the
    Schedules of Assets and Liabilities

 Matter Code 103: Cash Management / Cash Collateral
 • Developed and maintained a rolling weekly cash forecasting model
 • Prepared weekly cash receipts and disbursements forecasts covering various periods
 • Analyzed actual weekly cash receipts and disbursements
 • Produced reports as required under the cash collateral order including weekly variance analysis of
    actual cash receipts and disbursements
 • Advised management on complying with post-petition cash management and cash reporting
    requirements as defined in the cash management and cash collateral orders
 • Assisted management with daily and weekly liquidity planning
 • Assisted management with reviewing disbursements
 • Assisted management with information requests related to liquidity, cash reporting, and cash
    forecasting

Matter Code 104: Ad Hoc Committee Matters
• Due diligence and meetings with the advisors to the Ad Hoc Secured Lender Groups, Unsecured
   Notes Ad Hoc Group, Government Plaintiff Ad Hoc Committee (“Gov’t Plaintiffs”), and Multi-
   State Governmental Entities Group (“MSGE”)
• Responded to information requests from the advisors to the above-mentioned ad hoc groups
• Assisted in preparing diligence materials for advisors to the above-mentioned ad hoc groups
• Participated in meetings and calls with advisors to the above-mentioned ad hoc groups to discuss
   the status of the case and address diligence requests

Matter Code 106: Creditor Committee Matters
• Due diligence and meetings with the Official Committee of Unsecured Creditors (“UCC”) and
   Official Committee of Opioid Related Claimants (“OCC”), and proposed Future Claimants’
   Representatives (“FCR”)
• Participated in meetings with representatives of the UCC, OCC and FCR to discuss the status of
   the case and address diligence requests
• Responded to information requests from the advisors to the UCC, OCC, and FCR
• Established and maintained virtual data room for UCC and OCC diligence
• Assisted in preparing presentation to the UCC and OCC committees

Matter Code 108: Business Operations
• Assisted management with analysis of business operations and trends
• Participated in regular calls and meetings amongst the Debtors’ management and its advisors
    pertaining to the impact of the restructuring on business operations
• Assisted with review of invoices to determine appropriate classification for accounting cut-off
• Participated in calls on tax-related payments and tax support analysis



                                              9
       Case 20-12522-JTD           Doc 868      Filed 12/17/20      Page 10 of 12




 •   Assisted in addressing bankruptcy accounting questions for internal and external financial
     reporting

Matter Code 109: Vendor Management
• Participated in regular meetings with management to discuss vendor inquiries and vendor payment
   processing
• Assisted in management of vendor correspondence database
• Advised management regarding negotiation of vendor trade agreements and produced periodic
   reports tracking amounts paid under vendor-related first day motions
• Assisted management and counsel in communications with utilities regarding shut-off notices and
   deposit requests
• Coordinated with management to review and respond to periodic payment approval requests
• Managed database to track vendor payment approvals and vendor disbursements

Matter Code 112: Business Plan & Analysis
• Reviewed supporting information for updated strategic plan
• Assisted with developing assumptions for updated business plan
• Participated in meetings with management to review and revise assumptions for business segments

Matter Code 113: Plan of Reorganization and Disclosure Statement
• Began development of hypothetical liquidation analysis model for best-interests test
• Participated in meetings with counsel to review and revise assumptions

Matter Code 114: Employee Matters
• Assisted in development of KEIP structure and metrics
• Addressed diligence questions related to Employee matters in Wage motion

Matter Code 116: Preparation for Court Hearings / Motions for Relief
• Prepared for and attended bankruptcy court hearings
• Assisted and reviewed draft motions for relief including First Day and Second Day motions, IP
   Restructuring motion and NOL motion
• Assisted with preparing cash collateral motion and declaration
• Assisted with preparing for various court hearings

Matter Code 117: Adversary Proceedings / Contested Matters
• Prepared support materials for 105 motion and declaration
• Assisted in drafting Temporary Restraining Order (“TRO”) declaration and related diligence
• Participated in calls for 105 deposition and TRO preparation
• Attended deposition and hearing related to TRO motion
• Reviewed and prepared responses related to equity committee formation

Matter Code 118: Retention Applications & Disclosures
• Prepared application for employment and related affidavit with disclosures

Matter Code 121: Chapter 11 Process / Case Management
• Team debrief on restructuring efforts
• Coordination of workstreams for efficiency


                                              10
              Case 20-12522-JTD          Doc 868     Filed 12/17/20         Page 11 of 12




      Matter Code 122: Restructuring Strategy
      • Participated in calls and meeting with management and Debtors’ advisors to discuss restructuring
          strategies and related case matters
      • Participated in calls and meetings amongst the Debtors’ advisors to discuss restructuring
          strategies and related case matters

                                             Certification

       13.     A Certification of Randall S Eisenberg is attached hereto as Exhibit B and made part

of this Application.

                                            No Prior Request

       14.     No prior request for the relief sought in this Application has been made to this or any

other court. This Application is made without prejudice to further or final applications based upon all

relevant criteria, including the results achieved in the case as a whole.




                                                   11
               Case 20-12522-JTD        Doc 868    Filed 12/17/20   Page 12 of 12




        WHEREFORE, AlixPartners respectfully requests (i) an allowance of compensation for

professional services rendered to the Debtors during the Compensation Period in the amount of

$1,075,094.00 (80% of $1,343,867.50); and (ii) that this Court grant AlixPartners such other and

further relief as is just and proper.

Dated: December 17, 2020                    ALIXPARTNERS, LLP
                                            909 Third Avenue, 28th Floor
                                            New York, New York 10022

                                            /s/ Randall S Eisenberg
                                            By: Randall S Eisenberg
                                                 Managing Director




                                                  12
